Matter of Dixon v Scherzer (2022 NY Slip Op 02085)





Matter of Dixon v Scherzer


2022 NY Slip Op 02085


Decided on March 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 29, 2022

Before: Kapnick, J.P., Webber, Friedman, Kennedy, Mendez, JJ. 


Ind. No. 1221/21 Appeal No. 15613 Case No. 2021-04704 

[*1]In the Matter of Tyrell Dixon, Petitioner,
vHon. Ann Scherzer etc., et al., Respondents.


Robert Briere, New York, for petitioner.
Letitia James, Attorney General, New York (Melissa Ysaguirre of counsel), for Hon. Ann Scherzer, respondent.
Alvin L. Bragg, Jr., District Attorney, New York (Jon Veiga of counsel), for Cyrus R. Vance, Jr., respondent.
New York City Office of Chief Medical Examiner, New York (Melanie L. Rios of counsel), for Chief Medical Examiner, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 29, 2022